              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                         :
          Plaintiff                    :
                                       :            No. 3:11-cv-1609
            v.                         :
                                       :            (Judge Rambo)
HARLEY LAPPIN, et al.,                 :
        Defendants                     :

                                MEMORANDUM

      This matter is before the Court pursuant to pro se Plaintiff David E. Hill

(“Plaintiff”)’s motion for recusal. (Doc. No. 240.) For the following reasons, the

Court will deny Plaintiff’s motion.

I.    RELEVANT PROCEDURAL BACKGROUND

      Plaintiff, who is currently incarcerated at the United States Penitentiary in

Florence, Colorado (“USP Florence”), initiated the above-captioned action on

August 29, 2011 by filing a complaint pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). (Doc. No. 1.) After

several rounds of motions, the only remaining Defendants were Bledsoe, Hepner,

Saylor, Edinger, and Carrasquillo (collectively, “Defendants”), and the only

remaining claims were

      (1) whether the decisions to place [Plaintiff] into four-point restraints
      on the afternoon of June 22, 2010, were based upon a desire to punish
      him for manipulative behavior or for a legitimate penological reason or
      reasons; and (2) whether [Plaintiff] was not released from his restraints
        to use the bathroom during the 43 hour period when he was in four-
        point restraints and was allegedly forced to lie in his own waste.

(Doc. No. 151.)

        Jury selection and trial were scheduled to begin on July 29, 2019. (Doc. No.

153.) On July 19, 2019, the Court received a document titled “Petitioner’s Motion

for Self-Dismissal Pursuant to Federal Rules, Civil Procedure, Rule 41(a)(1)” and

signed by “Dave Hill.” (Doc. No. 206.) This document was dated July 7, 2019 and

sought to voluntarily dismiss the above-captioned case. (Id.) Defendants filed their

concurrence with the motion on July 19, 2019. (Doc. No. 207.) In an Order entered

that same day, the Court dismissed the above-captioned case with prejudice and

directed that Plaintiff be returned to his original place of incarceration. (Doc. No.

208.)

        On August 5, 2019, the Court received a letter from Plaintiff in which he stated

that he had received the Court’s July 19, 2019 Order, that he did not file the motion

for self-dismissal, and that “someone falsely filed a document in [his] name” and

“perpetrated a fraud upon the Court.” (Doc. No. 210.) In an Order entered August

7, 2019, the Court directed Defendants to respond to Plaintiff’s letter, including

records or affidavits related to the outgoing mail at USP Florence, particularly as

they related to the motion for dismissal dated July 7, 2019. (Doc. No. 211.) Shortly

thereafter, Plaintiff filed a motion to reassign the case, a motion to alter or amend
                                            2
the judgment pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, and

two motions for relief from judgment pursuant to Rule 60(b) of the Federal Rules of

Civil Procedure. (Doc. Nos. 212, 213, 241, 217.) Defendants filed a consolidated

response on September 12, 2019, asserting that mail “records and agency counsel’s

investigation into the filing of the motion have proven to be inconclusive in

determining who authored and submitted the Rule 41(a) motion to the Court.” (Doc.

No. 223 at 9.)

      In a Memorandum and Order dated October 17, 2019, the Court granted

Plaintiff’s motion to alter or amend judgment pursuant to Rule 59(e), reopened this

case, vacated its July 19, 2019 Order dismissing this action with prejudice, denied

Plaintiff’s motion for reassignment, and denied as moot Plaintiff’s motions for relief

pursuant to Rule 60(b). (Doc. Nos. 227, 228.) Specifically, the Court concluded

that manifest injustice would result if the Court did not reopen this matter and allow

Plaintiff’s remaining claims to proceed to trial. (Doc. No. 227 at 7.) In a separate

Order, the Court scheduled jury selection and trial to begin on February 24, 2020.

(Doc. No. 229.) Defendants subsequently filed a motion to continue due to the

unavailability of some Defendants and witnesses on February 24, 2020. (Doc. No.

236.) In an Order entered on November 14, 2019, the Court granted Defendants’

motion and continued the jury trial until May 11, 2020.

                                          3
II.   PLAINTIFF’S MOTION FOR RECUSAL

      Plaintiff again seeks the undersigned’s recusal pursuant to 28 U.S.C. § 455(a),

which requires recusal if the judge’s “impartiality might reasonably be questioned.”

(Doc. No. 240 at 1.) Plaintiff maintains that Defendants have not provided him with

copies of certain filings and that the Court rendered decisions on those filings in an

ex parte manner. (Id. at 2, 4.) Plaintiff notes that he “does not complain or take

issue with the Court’s legal rulings, but in the manner used to reach its decisions the

Plaintiff is essentially kept in the dark while the Court litigate[s] important issues

with defense counsel.” (Id. at 4.) He argues that this leaves him “unable to raise

issues on appeal if not preserve[d] for review in this Court.” (Id.)

      To determine if recusal is warranted pursuant to § 455, the Court must

objectively review its rulings and statements to determine whether a “reasonable

man knowing all the circumstances would harbor doubts concerning the judge’s

impartiality.” Conklin v. Warrington Twp., 476 F. Supp. 2d 458 (M.D. Pa. 2007).

However, “a party’s displeasure with legal rulings does not form an adequate basis

for recusal.” Securacomm Consulting, Inc. v. Securacom, Inc., 224 F.3d 272, 278

(3d Cir. 2000). An objective review of the Court’s rulings in this case does not lead

the Court to conclude that the undersigned’s impartiality might reasonably be

questioned. A review of the docket reveals that Defendants have filed certificates

                                          4
of service stating that they mailed copies of the documents Plaintiff claims to have

not received to him at USP Florence. The Court has no reason to believe that

Defendants are deliberately not mailing copies of their filings to Plaintiff. If Plaintiff

is not receiving his legal mail, he should raise the issue with an appropriate official

at USP Florence. Accordingly, the Court will deny Plaintiff’s motion for recusal

because nothing before the Court sufficiently calls into question the undersigned’s

impartiality.

III.   CONCLUSION

       For the foregoing reasons, the Court will deny Plaintiff’s motion for recusal.

(Doc. No. 240.) An appropriate Order follows.

                                                s/Sylvia H. Rambo
                                                Sylvia H. Rambo
                                                United States District Judge


       Dated: January 22, 2020




                                            5
